271 S.W.3d 637 (2008)
W.L.E., LLC, d/b/a Crosspointe Residential Care Facility, Inc., Petitioner/Appellant,
v.
MISSOURI DEPARTMENT OF HEALTH AND SENIOR SERVICES, Defendant/Respondent.
No. ED 91422.
Missouri Court of Appeals, Eastern District, Division Four.
December 16, 2008.
*638 Michael J. Schmid, Schreimann, Rackers, Francka & Blunt, L.L.C., Jefferson City, MO, for appellant.
James M. McAvoy, Arvids V. Petersons, Missouri Dept. of Health and Senior Services, Office of General Counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Petitioner appeals from the decision of the Administrative Hearing Commission dismissing his Petition for Review as untimely. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).